DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on August 09, 2021.
				 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0245549 A1 to Chang et al. (“Chang”) in view of U.S. Patent Application Publication No. 2016/0049426 A1 to Lim et al. (“Lim”) and U.S. Patent Application Publication No. 2006/0202266 A1 to Radosavljevic et al. (“Radosavljevic”).					As to claim 1, although Chang discloses a method for fabricating an oxide thin film transistor, comprising: providing (FIG. 5A) a substrate (50); successively forming (FIG. 5A) a first insulating layer (52) and a semiconductor layer (54) on the substrate (50); successively forming (FIG. 5B, FIG. 5F) a second insulating layer (56), a gate (58), and a third insulating layer (64) on the semiconductor layer (54), wherein an orthographic projection of the second insulating layer (56) on the substrate (50) covers an orthographic projection of the semiconductor layer (54) on the substrate (50), wherein the second insulating layer (56) is formed by a patterning process (FIG. 5C), and the second insulating layer (56) not covering the semiconductor layer (54) is etched completely (FIG. 7) and a portion of the second insulating layer (56) covering regions (54a) to be conducted of the semiconductor layer (54) is etched so that a thickness (D1) of the second insulating layer (56) covering the regions (54a) to be conducted of the semiconductor layer (54) is reduced prior to forming (FIG. 5F) the third insulating layer (64); removing (FIG. 5F, FIG. 7) the second insulating layer (56) and the third insulating layer (64) covering the regions (54a) to be conducted of the semiconductor layer (54); As to claim 2, Chang further discloses wherein the step of successively forming (FIG. 5B, FIG. 7) the second insulating layer (56), the gate (58), and the third insulating layer (64) on the semiconductor layer (54) comprises: forming (FIG. 5B) the second insulating layer (56) and the gate (58) firstly, and patterning (FIG. 5C) the gate (58) and the second insulating layer (56) successively by patterning processes, and then forming As to claim 4, Chang further discloses wherein the second insulating layer (56) covering the regions (54a) to be conducted has a thickness greater than a preset thickness threshold (See Fig. 5, Fig. 7) (Notes: the present thickness threshold is not specified such that the second insulating layer covering the regions to be conducted has a thickness greater than a thickness after exposing the regions to be conducted).		As to claim 5, Chang in view of Lim and Radosavljevic further discloses wherein prior to forming (FIG. 5F/FIG. 5C) the first electrode (66/230/444) and the second electrode (66/230/446) on the conducted region (source/drain regions/450, 452), the method further comprises: removing (FIG. 5F/FIG. 5B) the first insulating layer (52/206) and the third insulating layer (64/225/430) covering a preset region of the light shielding layer (202, 310a) to form a connecting hole (501c); wherein the connecting hole (501c) is configured to connect the light shielding layer (202, 310a) and the first electrode (66/230/444) after the first electrode (66/230/444) and the second electrode (66/230/446) are formed (See Chang Fig. 5 and Lim Fig. 5, ¶ 0053, ¶ 0054) such that reflection of the external light is reduced (See Lim ¶ 0054).						As to claim 6, Chang in view of Lim further discloses wherein the step of removing (FIG. 5F/FIG. 5B) the first insulating layer (52/206) and the third insulating layer (64/225/430) covering a preset region of the light shielding layer (202, 310a) to form a connecting hole (501c) comprises: removing (FIG. 5F/FIG. 5B) the third insulating layer (64/225/430) covering the preset region of the light shielding layer (202, 310a); and removing (FIG. 5F/FIG. 5B) the first insulating layer (52/206) covering the preset region of the light shielding layer (202, 310a) while removing (FIG. 5F/FIG. 5B) As to claim 10, Chang in view of Lim further discloses wherein after forming (FIG. 5F/FIG. 5) the first electrode (66/230) and the second electrode (66/230) on the conducted region (54a), the method further comprises: forming (FIG. 2, FIG. 7) a fourth insulating layer (235, 240) as a passivation layer (235, 240) on the first electrode (66/230), the second electrode (66/230) and the third insulating layer (64/225) (See Lim Fig. 2, ¶ 0031) such that the passivation layer further protects and isolate the structures below thereof.											As to claim 12, Chang in view of Radosavljevic further discloses wherein the substrate (50/404) is a flexible substrate (50/404) (See Radosavljevic ¶ 0025) (Notes: no specific flexibility is claimed).									As to claim 14, Chang in view of Radosavljevic further discloses wherein the first insulating layer (52), the second insulating layer (56/430) and the third insulating layer (64/430) are formed by inorganic insulating thin films (See Chang ¶ 0057, ¶ 0058 and Radosavljevic ¶ 0035) as inorganic insulating thin films are well-known to cover and isolate the semiconductor structures.									As to claim 16, Chang in view of Lim further discloses wherein the step of forming (FIG. 3) the light shielding layer (202, 310a) on the substrate (50/200) comprises forming (FIG. 3) the light shielding layer (202, 310a) on the substrate .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0245549 A1 to Chang et al. (“Chang”), U.S. Patent Application Publication No. 2016/0049426 A1 to Lim et al. (“Lim”), and U.S. Patent Application Publication No. 2006/0202266 A1 to Radosavljevic et al. (“Radosavljevic”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0166384 A1 to Tatsumi (“Tatsumi”). The teachings of Chang, Lim, and Radosavljevic have been discussed above.			As to claim 8, although Chang in view of Lim and Radosavljevic discloses wherein the step of removing (FIG. 5F/FIG. 5B/FIG. 4I) the third insulating layer (64/225/430) and the second insulating layer (56/430) covering the regions (54a) to be conducted of the semiconductor layer (54) (See Chang Fig. 5, Lim Fig. 5, and Radosavljevic Fig. 4), Chang, Lim, and Radosavljevic do not further disclose removing a portion of insulating thin films covering the regions to be conducted by etching at a first speed; and removing a remaining portion of the insulating thin films by etching at a second speed to expose the regions to be conducted such that the connecting hole has a gentle slope angle, wherein the first speed is larger than the second speed.			However, Tatsumi does disclose removing a portion (23) of insulating thin films (22, 23) covering the regions (n, 1) to be conducted by etching at a first speed; and removing a remaining portion (22) of the insulating thin films (22, 23) by etching at a second speed to expose the regions (n, 1) to be conducted such that the connecting hole has a gentle slope angle, wherein the first speed is larger than the second speed .	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0245549 A1 to Chang et al. (“Chang”), U.S. Patent Application Publication No. 2016/0049426 A1 to Lim et al. (“Lim”), and U.S. Patent Application Publication No. 2006/0202266 A1 to Radosavljevic et al. (“Radosavljevic”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0248873 A1 to Tanaka et al. (“Tanaka”) and U.S. Patent Application Publication No. 2019/0172954 A1 to Zhou et al. (“Zhou”). The teachings of Chang, Lim, and Radosavljevic have been discussed above.			As to claim 9, although Chang in view of Radosavljevic discloses wherein the step of processing the regions (54a) to be conducted by a conducting process (FIG. 4J) (See Radosavljevic Fig. 3, Fig. 4, ¶ 0019, ¶ 0040), Chang, Lim, and Radosavljevic do .
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0245549 A1 to Chang et al. (“Chang”), U.S. Patent Application Publication No. 2016/0049426 A1 to Lim et al. (“Lim”), U.S. Patent Application Publication No. 2006/0202266 A1 to Radosavljevic et al. (“Radosavljevic”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0084643 A1 to Saraf et al. (“Saraf”). The teachings of Chang, Lim, and Radosavljevic have been discussed above.			As to claim 11, although Chang discloses wherein the step of forming (FIG. 5A) the semiconductor layer (54) on the first insulating layer (52) comprises forming a polysilicon thin film (54) on the first insulating layer (52), and forming the semiconductor layer (54) by a patterning process (See Fig. 5, Fig. 7, ¶ 0057), Chang, Lim, and Radosavljevic do not further disclose wherein forming the semiconductor layer comprises forming a metal oxide semiconductor thin film.						However, Saraf does disclose wherein forming the semiconductor layer (510) comprises forming a polycrystalline silicon thin film (510) or a metal oxide semiconductor thin film (510) (See Fig. 5, ¶ 0048).							In view of the teaching of Saraf, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chang to have wherein forming the semiconductor layer comprises forming a metal oxide semiconductor thin film because semiconductor materials such as amorphous silicon, polycrystalline silicon, and metal oxide semiconductor of IGZO are known in the art to form a channel layer or active layer in the thin film transistor (See ¶ 0048).													As to claim 15, although Chang discloses the semiconductor layer (54) (See Fig. 5, ¶ 0057), Chang, Lim, and Radosavljevic do not further disclose wherein the .	

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Inoue (US 5,508,216).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/DAVID CHEN/Primary Examiner, Art Unit 2815